Exhibit 10.1

 

TELADOC, INC.

2015 INCENTIVE AWARD PLAN

(as amended and restated effective May 25, 2017)

 

ARTICLE I.
PURPOSE

 

The Plan’s purpose is to enhance the Company’s ability to attract, retain and
motivate persons who make (or are expected to make) important contributions to
the Company by providing these individuals with equity ownership opportunities. 
Capitalized terms used in the Plan are defined in Article XI.

 

ARTICLE II.
ELIGIBILITY

 

Service Providers are eligible to be granted Awards under the Plan, subject to
the limitations described herein.

 

ARTICLE III.
ADMINISTRATION AND DELEGATION

 

3.1                               Administration.  The Plan is administered by
the Administrator.  The Administrator has authority to determine which Service
Providers receive Awards, grant Awards and set Award terms and conditions,
subject to the conditions and limitations in the Plan.  The Administrator also
has the authority to take all actions and make all determinations under the
Plan, to interpret the Plan and Award Agreements and to adopt, amend and repeal
Plan administrative rules, guidelines and practices as it deems advisable.  The
Administrator may correct defects and ambiguities, supply omissions and
reconcile inconsistencies in the Plan or any Award as it deems necessary or
appropriate to administer the Plan and any Awards.  The Administrator’s
determinations under the Plan are in its sole discretion and will be final and
binding on all persons having or claiming any interest in the Plan or any Award.

 

3.2                               Appointment of Committees.  To the extent
Applicable Laws permit, the Board may delegate any or all of its powers under
the Plan to one or more Committees.  The Board may abolish any Committee or
re-vest in itself any previously delegated authority at any time.

 

ARTICLE IV.
STOCK AVAILABLE FOR AWARDS

 

4.1                               Number of Shares.  Subject to adjustment under
Article VIII and the terms of this Article IV, Awards may be made under the Plan
covering up to the Overall Share Limit.  As of the Plan’s effective date under
Section 10.3, the Company will cease granting awards under the Prior Plans;
however, Prior Plan Awards will remain subject to the terms of the applicable
Prior Plan.  Shares issued under the Plan may consist of authorized but unissued
Shares, Shares purchased on the open market or treasury Shares.

 

4.2                               Share Recycling.  If all or any part of an
Award or Prior Plan Award expires, lapses or is terminated, exchanged for cash,
surrendered, repurchased, canceled without having been fully exercised or
forfeited, in any case, in a manner that results in the Company acquiring Shares
covered by the Award or Prior Plan Award at a price not greater than the price
(as adjusted to reflect any Equity Restructuring)

 

--------------------------------------------------------------------------------


 

paid by the Participant for such Shares or not issuing any Shares covered by the
Award or Prior Plan Award, the unused Shares covered by the Award or Prior Plan
Award will, as applicable, become or again be available for Award grants under
the Plan.  The payment of Dividend Equivalents in cash in conjunction with any
outstanding Awards or Prior Plan Awards shall not count against the Overall
Share Limit.  Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added to the Shares authorized for grant under
Section 4.1 and shall not be available for future grants of Awards:  (i) Shares
tendered by the Participant or withheld by the Company in payment of the
exercise price of an Option, (ii) Shares tendered by the Participant or withheld
by the Company to satisfy any tax withholding obligation with respect to an
Award, (iii) Shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right on exercise
thereof and (iv) Shares purchased by the Company on the open market with the
cash proceeds from the exercise of Options.

 

4.3                               Incentive Stock Option Limitations. 
Notwithstanding anything to the contrary herein, no more than 25,000,000 Shares
may be issued pursuant to the exercise of Incentive Stock Options.

 

4.4                               Substitute Awards.  In connection with an
entity’s merger or consolidation with the Company or the Company’s acquisition
of an entity’s property or stock, the Administrator may grant Awards in
substitution for any options or other stock or stock-based awards granted before
such merger or consolidation by such entity or its affiliate.  Substitute Awards
may be granted on such terms as the Administrator deems appropriate,
notwithstanding limitations on Awards in the Plan.  Substitute Awards will not
count against the Overall Share Limit (nor will Shares subject to a Substitute
Award be added to the Shares available for Awards under the Plan as provided
above), except that Shares acquired by exercise of substitute Incentive Stock
Options will count against the maximum number of Shares that may be issued
pursuant to the exercise of Incentive Stock Options under the Plan. 
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by stockholders and not adopted in
contemplation of such acquisition or combination, the shares available for grant
pursuant to the terms of such pre-existing plan (as adjusted, to the extent
appropriate, using the exchange ratio or other adjustment or valuation ratio or
formula used in such acquisition or combination to determine the consideration
payable to the holders of common stock of the entities party to such acquisition
or combination) may be used for Awards under the Plan and shall not reduce the
Shares authorized for grant under the Plan (and Shares subject to such Awards
shall not be added to the Shares available for Awards under the Plan as provided
above); provided that Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Directors prior to such acquisition or
combination.

 

4.5                               Non-Employee Director Compensation. 
Notwithstanding any provision to the contrary in the Plan, the Administrator may
establish compensation for non-employee Directors from time to time, subject to
the limitations in the Plan.  The Administrator will from time to time determine
the terms, conditions and amounts of all such non-employee Director compensation
in its discretion and pursuant to the exercise of its business judgment, taking
into account such factors, circumstances and considerations as it shall deem
relevant from time to time, provided that the sum of any cash compensation, or
other compensation, and the value (determined as of the grant date in accordance
with Financial Accounting Standards Board Accounting Standards Codification
Topic 718, or any successor thereto) of Awards granted to a non-employee
Director as compensation for services as a non-employee Director during any
fiscal year of the Company may not exceed $650,000.  The Administrator may make
exceptions to this limit for individual non-employee Directors in extraordinary
circumstances, as the Administrator may determine in its discretion, provided
that the non-employee Director receiving such additional

 

2

--------------------------------------------------------------------------------


 

compensation may not participate in the decision to award such compensation or
in other contemporaneous compensation decisions involving non-employee
Directors.

 

ARTICLE V.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

5.1                               General.  The Administrator may grant Options
or Stock Appreciation Rights to Service Providers subject to the limitations in
the Plan, including Section 9.9 with respect to Incentive Stock Options.  The
Administrator will determine the number of Shares covered by each Option and
Stock Appreciation Right, the exercise price of each Option and Stock
Appreciation Right and the conditions and limitations applicable to the exercise
of each Option and Stock Appreciation Right.  A Stock Appreciation Right will
entitle the Participant (or other person entitled to exercise the Stock
Appreciation Right) to receive from the Company upon exercise of the exercisable
portion of the Stock Appreciation Right an amount determined by multiplying the
excess, if any, of the Fair Market Value of one Share on the date of exercise
over the exercise price per Share of the Stock Appreciation Right by the number
of Shares with respect to which the Stock Appreciation Right is exercised,
subject to any limitations of the Plan or that the Administrator may impose and
payable in cash, Shares valued at Fair Market Value or a combination of the two
as the Administrator may determine or provide in the Award Agreement.

 

5.2                               Exercise Price.  The Administrator will
establish each Option’s and Stock Appreciation Right’s exercise price and
specify the exercise price in the Award Agreement.  The exercise price will not
be less than 100% of the Fair Market Value on the grant date of the Option or
Stock Appreciation Right.

 

5.3                               Duration of Options.  Each Option or Stock
Appreciation Right will be exercisable at such times and as specified in the
Award Agreement, provided that the term of an Option or Stock Appreciation Right
will not exceed ten years.

 

5.4                               Exercise.  Options and Stock Appreciation
Rights may be exercised by delivering to the Company a written notice of
exercise, in a form the Administrator approves (which may be electronic), signed
by the person authorized to exercise the Option or Stock Appreciation Right,
together with, as applicable, payment in full (i) as specified in Section 5.5
for the number of Shares for which the Award is exercised and (ii) as specified
in Section 9.5 for any applicable taxes.  Unless the Administrator otherwise
determines, an Option or Stock Appreciation Right may not be exercised for a
fraction of a Share.

 

5.5                               Payment Upon Exercise.  The exercise price of
an Option must be paid in cash, wire transfer of immediately available funds or
by check payable to the order of the Company or, subject to Section 10.8, any
Company insider trading policy (including blackout periods) and Applicable Laws,
by:

 

(a)                                 if there is a public market for Shares at
the time of exercise, unless the Administrator otherwise determines,
(A) delivery (including telephonically to the extent permitted by the Company)
of an irrevocable and unconditional undertaking by a broker acceptable to the
Company to deliver promptly to the Company sufficient funds to pay the exercise
price, or (B) the Participant’s delivery to the Company of a copy of irrevocable
and unconditional instructions to a broker acceptable to the Company to deliver
promptly to the Company cash or a check sufficient to pay the exercise price;
provided that such amount is paid to the Company at such time as may be required
by the Administrator;

 

(b)                                 to the extent permitted by the
Administrator, delivery (either by actual delivery or attestation) of Shares
owned by the Participant valued at their Fair Market Value;

 

(c)                                  to the extent permitted by the
Administrator, surrendering Shares then issuable upon the Option’s exercise
valued at their Fair Market Value on the exercise date;

 

3

--------------------------------------------------------------------------------


 

(d)                                 to the extent permitted by the
Administrator, delivery of a promissory note or any other property that the
Administrator determines is good and valuable consideration; or

 

(e)                                  any combination of the above permitted
payment forms (including cash, wire transfer or check).

 

ARTICLE VI.
RESTRICTED STOCK; RESTRICTED STOCK UNITS

 

6.1                               General.  The Administrator may grant
Restricted Stock, or the right to purchase Restricted Stock, to any Service
Provider, subject to the Company’s right to repurchase all or part of such
shares at their issue price or other stated or formula price from the
Participant (or to require forfeiture of such shares) if conditions the
Administrator specifies in the Award Agreement are not satisfied before the end
of the applicable restriction period or periods that the Administrator
establishes for such Award.  In addition, the Administrator may grant to Service
Providers Restricted Stock Units, which may be subject to vesting and forfeiture
conditions during the applicable restriction period or periods, as set forth in
an Award Agreement.  The Administrator will determine and set forth in the Award
Agreement the terms and conditions for each Restricted Stock and Restricted
Stock Unit Award, subject to the conditions and limitations contained in the
Plan.

 

6.2                               Restricted Stock.

 

(a)                                 Dividends.  Participants holding shares of
Restricted Stock will be entitled to all ordinary cash dividends paid with
respect to such Shares, unless the Administrator provides otherwise in the Award
Agreement; provided that dividends paid with respect to an unvested share of
Restricted Stock will only be paid to the Participant to the extent that the
vesting conditions are subsequently satisfied and the share of Restricted Stock
vests.  In addition, if any dividends or distributions are paid in Shares, or
consist of a dividend or distribution to holders of Common Stock of property
other than an ordinary cash dividend, the Shares or other property will be
subject to the same restrictions on transferability and forfeitability as the
shares of Restricted Stock with respect to which they were paid.

 

(b)                                 Stock Certificates.  The Company may require
that the Participant deposit in escrow with the Company (or its designee) any
stock certificates issued in respect of shares of Restricted Stock, together
with a stock power endorsed in blank.

 

6.3                               Restricted Stock Units.

 

(a)                                 Settlement.  The Administrator may provide
that settlement of Restricted Stock Units will occur upon or as soon as
reasonably practicable after the Restricted Stock Units vest or will instead be
deferred, on a mandatory basis or at the Participant’s election, in a manner
intended to comply with Section 409A.

 

(b)                                 Stockholder Rights. A Participant will have
no rights of a stockholder with respect to Shares subject to any Restricted
Stock Unit unless and until the Shares are delivered in settlement of the
Restricted Stock Unit.

 

(c)                                  Dividend Equivalents.  If the Administrator
provides, a grant of Restricted Stock Units may provide a Participant with the
right to receive Dividend Equivalents.  Dividend Equivalents may be paid
currently or credited to an account for the Participant, settled in cash or
Shares and subject to the same restrictions on transferability and
forfeitability as the Restricted Stock Units with respect to which the Dividend
Equivalents are granted and subject to other terms and conditions as set forth
in the

 

4

--------------------------------------------------------------------------------


 

Award Agreement; provided that Dividend Equivalents with respect to an Award
that are based on dividends paid prior to the vesting of the Award will only be
paid to the Participant to the extent that the vesting conditions are
subsequently satisfied and the Award vests.

 

ARTICLE VII.
OTHER STOCK OR CASH BASED AWARDS

 

Other Stock or Cash Based Awards may be granted to Participants, including
Awards entitling Participants to receive Shares to be delivered in the future
and including annual or other periodic or long-term cash bonus awards (whether
based on specified Performance Criteria or otherwise), in each case subject to
any conditions and limitations in the Plan. Such Other Stock or Cash Based
Awards will also be available as a payment form in the settlement of other
Awards, as standalone payments and as payment in lieu of compensation to which a
Participant is otherwise entitled.  Other Stock or Cash Based Awards may be paid
in Shares, cash or other property, as the Administrator determines.  Subject to
the provisions of the Plan, the Administrator will determine the terms and
conditions of each Other Stock or Cash Based Award, including any purchase
price, performance goal (which may be based on the Performance Criteria),
transfer restrictions, and vesting conditions, which will be set forth in the
applicable Award Agreement.

 

ARTICLE VIII.
ADJUSTMENTS FOR CHANGES IN COMMON STOCK
AND CERTAIN OTHER EVENTS

 

8.1                               Equity Restructuring.  In connection with any
Equity Restructuring, notwithstanding anything to the contrary in this
Article VIII, the Administrator will equitably adjust each outstanding Award as
it deems appropriate to reflect the Equity Restructuring, which may include
adjusting the number and type of securities subject to each outstanding Award
and/or the Award’s exercise price or grant price (if applicable), granting new
Awards to Participants, and making a cash payment to Participants.  The
adjustments provided under this Section 8.1 will be nondiscretionary and final
and binding on the affected Participant and the Company; provided that the
Administrator will determine whether an adjustment is equitable.

 

8.2                               Corporate Transactions.  In the event of any
dividend or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), reorganization, merger, consolidation,
combination, repurchase, recapitalization, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company, or sale or exchange of Common Stock or other securities
of the Company, Change in Control, issuance of warrants or other rights to
purchase Common Stock or other securities of the Company, other similar
corporate transaction or event, other unusual or nonrecurring transaction or
event affecting the Company or its financial statements or any change in any
Applicable Laws or accounting principles, the Administrator, on such terms and
conditions as it deems appropriate, either by the terms of the Award or by
action taken prior to the occurrence of such transaction or event (except that
action to give effect to a change in Applicable Law or accounting principles may
be made within a reasonable period of time after such change) and either
automatically or upon the Participant’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to (x) prevent dilution or enlargement
of the benefits or potential benefits intended by the Company to be made
available under the Plan or with respect to any Award granted or issued under
the Plan, (y) to facilitate such transaction or event or (z) give effect to such
changes in Applicable Laws or accounting principles:

 

(a)                                 To provide for the cancellation of any such
Award in exchange for either an amount of cash or other property with a value
equal to the amount that could have been obtained upon the

 

5

--------------------------------------------------------------------------------


 

exercise or settlement of the vested portion of such Award or realization of the
Participant’s rights under the vested portion of such Award, as applicable;
provided that, if the amount that could have been obtained upon the exercise or
settlement of the vested portion of such Award or realization of the
Participant’s rights, in any case, is equal to or less than zero, then the Award
may be terminated without payment;

 

(b)                                 To provide that such Award shall vest and,
to the extent applicable, be exercisable as to all shares covered thereby,
notwithstanding anything to the contrary in the Plan or the provisions of such
Award;

 

(c)                                  To provide that such Award be assumed by
the successor or survivor corporation, or a parent or subsidiary thereof, or
shall be substituted for by awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and/or applicable exercise or
purchase price, in all cases, as determined by the Administrator;

 

(d)                                 To make adjustments in the number and type
of shares of Common Stock (or other securities or property) subject to
outstanding Awards and/or with respect to which Awards may be granted under the
Plan (including, but not limited to, adjustments of the limitations in
Article IV hereof on the maximum number and kind of shares which may be issued)
and/or in the terms and conditions of (including the grant or exercise price),
and the criteria included in, outstanding Awards;

 

(e)                                  To replace such Award with other rights or
property selected by the Administrator; and/or

 

(f)                                   To provide that the Award will terminate
and cannot vest, be exercised or become payable after the applicable event.

 

8.3                               Administrative Stand Still.  In the event of
any pending stock dividend, stock split, combination or exchange of shares,
merger, consolidation or other distribution (other than normal cash dividends)
of Company assets to stockholders, or any other extraordinary transaction or
change affecting the Shares or the share price of Common Stock, including any
Equity Restructuring or any securities offering or other similar transaction,
for administrative convenience, the Administrator may refuse to permit the
exercise of any Award for up to sixty days before or after such transaction.

 

8.4                               General.  Except as expressly provided in the
Plan or the Administrator’s action under the Plan, no Participant will have any
rights due to any subdivision or consolidation of Shares of any class, dividend
payment, increase or decrease in the number of Shares of any class or
dissolution, liquidation, merger, or consolidation of the Company or other
corporation.  Except as expressly provided with respect to an Equity
Restructuring under Section 8.1 above or the Administrator’s action under the
Plan, no issuance by the Company of Shares of any class, or securities
convertible into Shares of any class, will affect, and no adjustment will be
made regarding, the number of Shares subject to an Award or the Award’s grant or
exercise price.  The existence of the Plan, any Award Agreements and the Awards
granted hereunder will not affect or restrict in any way the Company’s right or
power to make or authorize (i) any adjustment, recapitalization, reorganization
or other change in the Company’s capital structure or its business, (ii) any
merger, consolidation dissolution or liquidation of the Company or sale of
Company assets or (iii) any sale or issuance of securities, including securities
with rights superior to those of the Shares or securities convertible into or
exchangeable for Shares.  The Administrator may treat Participants and Awards
(or portions thereof) differently under this Article VIII.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IX.
GENERAL PROVISIONS APPLICABLE TO AWARDS

 

9.1                               Transferability.  Except as the Administrator
may determine or provide in an Award Agreement or otherwise for Awards other
than Incentive Stock Options, Awards may not be sold, assigned, transferred,
pledged or otherwise encumbered, either voluntarily or by operation of law,
except by will or the laws of descent and distribution, or, subject to the
Administrator’s consent, pursuant to a domestic relations order, and, during the
life of the Participant, will be exercisable only by the Participant. 
References to a Participant, to the extent relevant in the context, will include
references to a Participant’s authorized transferee that the Administrator
specifically approves.

 

9.2                               Documentation.  Each Award will be evidenced
in an Award Agreement, which may be written or electronic, as the Administrator
determines. Each Award may contain terms and conditions in addition to those set
forth in the Plan.

 

9.3                               Discretion.  Except as the Plan otherwise
provides, each Award may be made alone or in addition or in relation to any
other Award.  The terms of each Award to a Participant need not be identical,
and the Administrator need not treat Participants or Awards (or portions
thereof) uniformly.

 

9.4                               Termination of Status.  The Administrator will
determine how the disability, death, retirement, authorized leave of absence or
any other change or purported change in a Participant’s Service Provider status
affects an Award and the extent to which, and the period during which, the
Participant, the Participant’s legal representative, conservator, guardian or
Designated Beneficiary may exercise rights under the Award, if applicable.

 

9.5                               Withholding.  Each Participant must pay the
Company, or make provision satisfactory to the Administrator for payment of, any
taxes required by law to be withheld in connection with such Participant’s
Awards by the date of the event creating the tax liability.  The Company may
deduct an amount sufficient to satisfy such tax obligations based on the minimum
statutory withholding rates (or such other rate as may be determined by the
Company after considering any accounting consequences or costs) from any payment
of any kind otherwise due to a Participant.  Participants may satisfy such tax
obligations in cash, by wire transfer of immediately available funds, by check
made payable to the order of the Company, or subject to Section 10.8 and any
Company insider trading policy (including blackout periods), (i) to the extent
permitted by the Administrator, in whole or in part by delivery of Shares,
including Shares retained from the Award creating the tax obligation, valued at
their Fair Market Value, (ii) if there is a public market for Shares at the time
the tax obligations are satisfied, unless the Administrator otherwise
determines, (A) delivery (including telephonically to the extent permitted by
the Company) of an irrevocable and unconditional undertaking by a broker
acceptable to the Company to deliver promptly to the Company sufficient funds to
satisfy the tax obligations, or (B) delivery by the Participant to the Company
of a copy of irrevocable and unconditional instructions to a broker acceptable
to the Company to deliver promptly to the Company cash or a check sufficient to
satisfy the tax withholding; provided that such amount is paid to the Company at
such time as may be required by the Administrator, or (iii) any combination of
the foregoing permitted payment forms (including cash, wire transfer or check). 
If any tax withholding obligation will be satisfied under clause (i) of the
immediately preceding sentence by the Company’s retention of Shares from the
Award creating the tax obligation and there is a public market for Shares at the
time the tax obligation is satisfied, the Company may elect to instruct any
brokerage firm determined acceptable to the Company for such purpose to sell on
the applicable Participant’s behalf some or all of the Shares retained and to
remit the proceeds of the sale to the Company or its designee, and each
Participant’s acceptance of an Award under the Plan will constitute the
Participant’s authorization to the Company and instruction and authorization to
such brokerage firm to complete the transactions described in this sentence.

 

7

--------------------------------------------------------------------------------


 

9.6                               Amendment of Award; Prohibition on Repricing. 
The Administrator may amend, modify or terminate any outstanding Award,
including by substituting another Award of the same or a different type,
changing the exercise or settlement date, and converting an Incentive Stock
Option to a Non-Qualified Stock Option.  The Participant’s consent to such
action will be required unless (i) the action, taking into account any related
action, does not materially and adversely affect the Participant’s rights under
the Award, or (ii) the change is permitted under Article VIII or pursuant to
Section 10.6.  Notwithstanding the foregoing or anything in the Plan to the
contrary, the Administrator may not except pursuant to Article VIII, without the
approval of the stockholders of the Company, reduce the exercise price per share
of outstanding Options or Stock Appreciation Rights or cancel outstanding
Options or Stock Appreciation Rights in exchange for cash, other Awards or
Options or Stock Appreciation Rights with an exercise price per share that is
less than the exercise price per share of the original Options or Stock
Appreciation Rights.

 

9.7                               Conditions on Delivery of Stock.  The Company
will not be obligated to deliver any Shares under the Plan or remove
restrictions from Shares previously delivered under the Plan until (i) all Award
conditions have been met or removed to the Company’s satisfaction, (ii) as
determined by the Company, all other legal matters regarding the issuance and
delivery of such Shares have been satisfied, including any applicable securities
laws and stock exchange or stock market rules and regulations, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Administrator deems necessary or appropriate to satisfy any
Applicable Laws.  The Company’s inability to obtain authority from any
regulatory body having jurisdiction, which the Administrator determines is
necessary to the lawful issuance and sale of any securities, will relieve the
Company of any liability for failing to issue or sell such Shares as to which
such requisite authority has not been obtained.

 

9.8                               Acceleration.  The Administrator may at any
time provide that any Award will become immediately vested and fully or
partially exercisable, free of some or all restrictions or conditions, or
otherwise fully or partially realizable.

 

9.9                               Additional Terms of Incentive Stock Options. 
The Administrator may grant Incentive Stock Options only to employees of the
Company, any of its present or future parent or subsidiary corporations, as
defined in Sections 424(e) or (f) of the Code, respectively, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code.  If an Incentive Stock Option is granted to a Greater Than 10%
Stockholder, the exercise price will not be less than 110% of the Fair Market
Value on the Option’s grant date, and the term of the Option will not exceed
five years.  All Incentive Stock Options will be subject to and construed
consistently with Section 422 of the Code.  By accepting an Incentive Stock
Option, the Participant agrees to give prompt notice to the Company of
dispositions or other transfers (other than in connection with a Change in
Control) of Shares acquired under the Option made within (i) two years from the
grant date of the Option or (ii) one year after the transfer of such Shares to
the Participant, specifying the date of the disposition or other transfer and
the amount the Participant realized, in cash, other property, assumption of
indebtedness or other consideration, in such disposition or other transfer. 
Neither the Company nor the Administrator will be liable to a Participant, or
any other party, if an Incentive Stock Option fails or ceases to qualify as an
“incentive stock option” under Section 422 of the Code.  Any Incentive Stock
Option or portion thereof that fails to qualify as an “incentive stock option”
under Section 422 of the Code for any reason, including becoming exercisable
with respect to Shares having a fair market value exceeding the $100,000
limitation under Treasury Regulation Section 1.422-4, will be a Non-Qualified
Stock Option.

 

8

--------------------------------------------------------------------------------


 

ARTICLE X.
MISCELLANEOUS

 

10.1                        No Right to Employment or Other Status.  No person
will have any claim or right to be granted an Award, and the grant of an Award
will not be construed as giving a Participant the right to continued employment
or any other relationship with the Company.  The Company expressly reserves the
right at any time to dismiss or otherwise terminate its relationship with a
Participant free from any liability or claim under the Plan or any Award, except
as expressly provided in an Award Agreement.

 

10.2                        No Rights as Stockholder; Certificates.  Subject to
the Award Agreement, no Participant or Designated Beneficiary will have any
rights as a stockholder with respect to any Shares to be distributed under an
Award until becoming the record holder of such Shares.  Notwithstanding any
other provision of the Plan, unless the Administrator otherwise determines or
Applicable Laws require, the Company will not be required to deliver to any
Participant certificates evidencing Shares issued in connection with any Award
and instead such Shares may be recorded in the books of the Company (or, as
applicable, its transfer agent or stock plan administrator).  The Company may
place legends on stock certificates issued under the Plan that the Administrator
deems necessary or appropriate to comply with Applicable Laws.

 

10.3                        Effective Date and Term of Plan.  The Plan will
become effective on the day prior to the Public Trading Date and will remain in
effect until the tenth anniversary of such date, unless earlier terminated by
the Board.  No Awards may be granted under the Plan during any suspension period
or after Plan termination.  Notwithstanding anything in the Plan to the
contrary, an Incentive Stock Option may not be granted under the Plan after ten
years from the earlier of (i) the date the Board first adopted the Plan or
(ii) the date the Company’s stockholders first approved the Plan, but Awards
previously granted may extend beyond that date in accordance with the Plan.

 

10.4                        Amendment of Plan.  The Administrator may amend,
suspend or terminate the Plan at any time; provided that no amendment, other
than an increase to the Overall Share Limit, may materially and adversely affect
any Award outstanding at the time of such amendment without the affected
Participant’s consent.  Awards outstanding at the time of any Plan suspension or
termination will continue to be governed by the Plan and the Award Agreement, as
in effect before such suspension or termination.  The Board will obtain
stockholder approval of any Plan amendment to the extent necessary to comply
with Applicable Laws.

 

10.5                        Provisions for Foreign Participants.  The
Administrator may modify Awards granted to Participants who are foreign
nationals or employed outside the United States or establish subplans or
procedures under the Plan to address differences in laws, rules, regulations or
customs of such foreign jurisdictions with respect to tax, securities, currency,
employee benefit or other matters.

 

10.6                        Section 409A.

 

(a)                                 General.  The Company intends that all
Awards be structured to comply with, or be exempt from, Section 409A, such that
no adverse tax consequences, interest, or penalties under Section 409A apply. 
Notwithstanding anything in the Plan or any Award Agreement to the contrary, the
Administrator may, without a Participant’s consent, amend this Plan or Awards,
adopt policies and procedures, or take any other actions (including amendments,
policies, procedures and retroactive actions) as are necessary or appropriate to
preserve the intended tax treatment of Awards, including any such actions
intended to (A) exempt this Plan or any Award from Section 409A, or (B) comply
with Section 409A, including regulations, guidance, compliance programs and
other interpretative authority that may be issued after an Award’s grant date. 
The Company makes no representations or warranties as to an Award’s tax
treatment under Section 409A or otherwise.  The Company will have no obligation
under this Section 10.6 or otherwise to avoid the taxes, penalties or interest
under Section 409A with respect to any Award and will have no liability to any
Participant or any other person if any Award,

 

9

--------------------------------------------------------------------------------


 

compensation or other benefits under the Plan are determined to constitute
noncompliant “nonqualified deferred compensation” subject to taxes, penalties or
interest under Section 409A.

 

(b)                                 Separation from Service.  If an Award
constitutes “nonqualified deferred compensation” under Section 409A, any payment
or settlement of such Award upon a termination of a Participant’s Service
Provider relationship will, to the extent necessary to avoid taxes under
Section 409A, be made only upon the Participant’s “separation from service”
(within the meaning of Section 409A), whether such “separation from service”
occurs upon or after the termination of the Participant’s Service Provider
relationship.  For purposes of this Plan or any Award Agreement relating to any
such payments or benefits, references to a “termination,” “termination of
employment” or like terms means a “separation from service.”

 

(c)                                  Payments to Specified Employees. 
Notwithstanding any contrary provision in the Plan or any Award Agreement, any
payment(s) of “nonqualified deferred compensation” required to be made under an
Award to a “specified employee” (as defined under Section 409A and as the
Administrator determines) due to his or her “separation from service” will, to
the extent necessary to avoid taxes under Section 409A(a)(2)(B)(i) of the Code,
be delayed for the six-month period immediately following such “separation from
service” (or, if earlier, until the specified employee’s death) and will instead
be paid (as set forth in the Award Agreement) on the day immediately following
such six-month period or as soon as administratively practicable thereafter
(without interest).  Any payments of “nonqualified deferred compensation” under
such Award payable more than six months following the Participant’s “separation
from service” will be paid at the time or times the payments are otherwise
scheduled to be made.

 

10.7                        Limitations on Liability.  Notwithstanding any other
provisions of the Plan, no individual acting as a director, officer, other
employee or agent of the Company or any Subsidiary will be liable to any
Participant, former Participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan or
any Award, and such individual will not be personally liable with respect to the
Plan because of any contract or other instrument executed in his or her capacity
as an Administrator, director, officer, other employee or agent of the Company
or any Subsidiary.  The Company will indemnify and hold harmless each director,
officer, other employee and agent of the Company or any Subsidiary that has been
or will be granted or delegated any duty or power relating to the Plan’s
administration or interpretation, against any cost or expense (including
attorneys’ fees) or liability (including any sum paid in settlement of a claim
with the Administrator’s approval) arising from any act or omission concerning
this Plan unless arising from such person’s own fraud or bad faith.

 

10.8                        Lock-Up Period.  The Company may, at the request of
any underwriter representative or otherwise, in connection with registering the
offering of any Company securities under the Securities Act, prohibit
Participants from, directly or indirectly, selling or otherwise transferring any
Shares or other Company securities during a period of up to one hundred eighty
days following the effective date of a Company registration statement filed
under the Securities Act, or such longer period as determined by the
underwriter.

 

10.9                        Data Privacy.  As a condition for receiving any
Award, each Participant explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of personal data as described in
this section by and among the Company and its Subsidiaries and affiliates
exclusively for implementing, administering and managing the Participant’s
participation in the Plan.  The Company and its Subsidiaries and affiliates may
hold certain personal information about a Participant, including the
Participant’s name, address and telephone number; birthdate; social security,
insurance number or other identification number; salary; nationality; job
title(s); any Shares held in the Company or its Subsidiaries and affiliates; and
Award details, to implement, manage and administer the Plan and Awards (the

 

10

--------------------------------------------------------------------------------


 

“Data”).  The Company and its Subsidiaries and affiliates may transfer the Data
amongst themselves as necessary to implement, administer and manage a
Participant’s participation in the Plan, and the Company and its Subsidiaries
and affiliates may transfer the Data to third parties assisting the Company with
Plan implementation, administration and management.  These recipients may be
located in the Participant’s country, or elsewhere, and the Participant’s
country may have different data privacy laws and protections than the
recipients’ country.  By accepting an Award, each Participant authorizes such
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, to implement, administer and manage the Participant’s
participation in the Plan, including any required Data transfer to a broker or
other third party with whom the Company or the Participant may elect to deposit
any Shares.  The Data related to a Participant will be held only as long as
necessary to implement, administer, and manage the Participant’s participation
in the Plan.  A Participant may, at any time, view the Data that the Company
holds regarding such Participant, request additional information about the
storage and processing of the Data regarding such Participant, recommend any
necessary corrections to the Data regarding the Participant or refuse or
withdraw the consents in this Section 10.9 in writing, without cost, by
contacting the local human resources representative.  The Company may cancel
Participant’s ability to participate in the Plan and, in the Administrator’s
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents in this Section 10.9.  For more
information on the consequences of refusing or withdrawing consent, Participants
may contact their local human resources representative.

 

10.10                 Severability.  If any portion of the Plan or any action
taken under it is held illegal or invalid for any reason, the illegality or
invalidity will not affect the remaining parts of the Plan, and the Plan will be
construed and enforced as if the illegal or invalid provisions had been
excluded, and the illegal or invalid action will be null and void.

 

10.11                 Governing Documents.  If any contradiction occurs between
the Plan and any Award Agreement or other written agreement between a
Participant and the Company (or any Subsidiary) that the Administrator has
approved, the Plan will govern, unless it is expressly specified in such Award
Agreement or other written document that a specific provision of the Plan will
not apply.

 

10.12                 Governing Law.  The Plan and all Awards will be governed
by and interpreted in accordance with the laws of the State of Delaware,
disregarding any state’s choice-of-law principles requiring the application of a
jurisdiction’s laws other than the State of Delaware.

 

10.13                 Claw-back Provisions.  All Awards (including any proceeds,
gains or other economic benefit the Participant actually or constructively
receives upon receipt or exercise of any Award or the receipt or resale of any
Shares underlying the Award) will be subject to any Company claw-back policy,
including any claw-back policy adopted to comply with Applicable Laws (including
the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) as set forth in such claw-back policy or the
Award Agreement.

 

10.14                 Titles and Headings.  The titles and headings in the Plan
are for convenience of reference only and, if any conflict, the Plan’s text,
rather than such titles or headings, will control.

 

10.15                 Conformity to Securities Laws.  Participant acknowledges
that the Plan is intended to conform to the extent necessary with Applicable
Laws.  Notwithstanding anything herein to the contrary, the Plan and all Awards
will be administered only in conformance with Applicable Laws.  To the extent
Applicable Laws permit, the Plan and all Award Agreements will be deemed amended
as necessary to conform to Applicable Laws.

 

11

--------------------------------------------------------------------------------


 

10.16                 Relationship to Other Benefits.  No payment under the Plan
will be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except as expressly provided in writing in
such other plan or an agreement thereunder.

 

10.17                 Broker-Assisted Sales. In the event of a broker-assisted
sale of Shares in connection with the payment of amounts owed by a Participant
under or with respect to the Plan or Awards, including amounts to be paid under
the final sentence of Section 9.5: (a) any Shares to be sold through the
broker-assisted sale will be sold on the day the payment first becomes due, or
as soon thereafter as practicable; (b) such Shares may be sold as part of a
block trade with other Participants in the Plan in which all participants
receive an average price; (c) the applicable Participant will be responsible for
all broker’s fees and other costs of sale, and by accepting an Award, each
Participant agrees to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale; (d) to the extent the
Company or its designee receives proceeds of such sale that exceed the amount
owed, the Company will pay such excess in cash to the applicable Participant as
soon as reasonably practicable; (e) the Company and its designees are under no
obligation to arrange for such sale at any particular price; and (f) in the
event the proceeds of such sale are insufficient to satisfy the Participant’s
applicable obligation, the Participant may be required to pay immediately upon
demand to the Company or its designee an amount in cash sufficient to satisfy
any remaining portion of the Participant’s obligation.

 

10.18                 Section 162(m) Limitations.

 

(a)                                 Individual Award Limitations. 
Notwithstanding any provision in the Plan to the contrary, and subject to
adjustment as provided in Article VIII, (i) the maximum aggregate number of
Shares with respect to which one or more Awards of Options or Stock Appreciation
Rights may be granted to any one person during any fiscal year of the Company
shall be 1,000,000; (ii) the maximum aggregate number of Shares with respect to
which one or more Awards of Restricted Stock, Restricted Stock Units, or Other
Stock or Cash Based Awards that are denominated in Shares and intended to
qualify as Performance-Based Compensation may be granted to any one person
during any fiscal year of the Company shall be 1,000,000; and (iii) the maximum
amount of cash that may be paid to any one person during any fiscal year of the
Company with respect to one or more Awards payable in cash and not denominated
in Shares shall be $5,000,000.

 

(b)                                 Committee Composition.  To the extent an
Award is intended to qualify as Performance-Based Compensation, the
Administrator shall be a Committee and it is intended that each member of such
Committee will be an “outside director” within the meaning of Section 162(m) of
the Code.

 

(c)                                  Performance-Based Compensation.  The
Administrator, in its sole discretion, may determine whether an Award is
intended to qualify as Performance-Based Compensation.  For the avoidance of
doubt, nothing herein shall require the Administrator to structure any Awards in
a manner intended to constitute Performance-Based Compensation and the
Administrator shall be free, in its sole discretion, to grant Awards that are
not intended to be Performance-Based Compensation.  Notwithstanding any other
provision of the Plan and except as otherwise determined by the Administrator,
any Award which is intended to qualify as Performance-Based Compensation shall
be subject to any additional limitations set forth in Section 162(m) of the Code
or any regulations or rulings issued thereunder that are requirements for
qualification as Performance-Based Compensation, and the Plan and the applicable
Award Agreement shall be deemed amended to the extent necessary to conform to
such requirements.  In addition, Awards of Restricted Stock, Restricted Stock
Units and Other Stock or Cash Based Awards that are intended to qualify as
Performance-Based Compensation shall be subject to

 

12

--------------------------------------------------------------------------------


 

the following provisions, which shall control over any conflicting provision in
the Plan or any Award Agreement:

 

(i)                                     To the extent necessary to comply with
the requirements of Section 162(m)(4)(C) of the Code, no later than 90 days
following the commencement of any performance period or any designated fiscal
period or period of service (or such earlier time as may be required under
Section 162(m) of the Code), the Administrator shall, in writing, (a) designate
the Participant to receive such Award, (b) select the Performance Criteria
applicable to the performance period, which Performance Criteria shall be
limited to the specific performance criteria set forth in the definition of
Performance Criteria, (c) establish the performance goals (and any exclusions),
and amounts of such Awards, as applicable, which may be earned for such
performance period based on the Performance Criteria, and (d) specify the
relationship between Performance Criteria and the performance goals and the
amounts of such Awards, as applicable, to be earned by each Participant for such
performance period.

 

(ii)                                  Following the completion of each
performance period, the Administrator shall certify in writing whether and the
extent to which the applicable performance goals have been achieved for such
performance period.  In determining the amount earned under such Awards, the
Administrator shall have the right to reduce or eliminate (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Administrator may deem relevant, including the
assessment of individual or corporate performance for the performance period.

 

(iii)                               Unless otherwise specified by the
Administrator at the time of grant, the Performance Criteria with respect to an
Award intended to be Performance-Based Compensation payable to a Participant
shall be determined on the basis of Applicable Accounting Standards.  For this
purpose, “Applicable Accounting Standards” means the U.S. Generally Accepted
Accounting Principles, International Financial Reporting Standards or other
accounting principles or standards applicable to the Company’s financial
statements under U.S. federal securities laws.

 

(iv)                              No adjustment or action described in
Article VIII or in any other provision of the Plan shall be authorized to the
extent that such adjustment or action would cause such Award to fail to so
qualify as Performance-Based Compensation, unless the Administrator determines
that the Award should not so qualify.

 

10.19                 No Fractional Shares. Notwithstanding any provision in the
Plan to the contrary, no fractional Shares shall be issued or delivered pursuant
to the Plan or any Award, and the Administrator shall determine whether cash,
other securities or other property shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated or otherwise eliminated.

 

ARTICLE XI.
DEFINITIONS

 

As used in the Plan, the following words and phrases will have the following
meanings:

 

11.1                        “Administrator” means the Board or a Committee to
the extent that the Board’s powers or authority under the Plan have been
delegated to such Committee.

 

11.2                        “Applicable Laws” means the requirements relating to
the administration of equity incentive plans under U.S. federal and state
securities, tax and other applicable laws, rules and regulations, the applicable
rules of any stock exchange or quotation system on which the Common Stock

 

13

--------------------------------------------------------------------------------


 

is listed or quoted and the applicable laws and rules of any foreign country or
other jurisdiction where Awards are granted.

 

11.3                        “Award” means, individually or collectively, a grant
under the Plan of Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units or Other Stock or Cash Based Awards.

 

11.4                        “Award Agreement” means a written agreement
evidencing an Award, which may be electronic, that contains such terms and
conditions as the Administrator determines, consistent with and subject to the
terms and conditions of the Plan.

 

11.5                        “Board” means the Board of Directors of the Company.

 

11.6                        “Change in Control” means and includes each of the
following:

 

(a)                                 A transaction or series of transactions
(other than an offering of Common Stock to the general public through a
registration statement filed with the Securities and Exchange Commission or a
transaction or series of transactions that meets the requirements of clauses
(i) and (ii) of subsection (c) below) whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange
Act) (other than the Company, any of its Subsidiaries, an employee benefit plan
maintained by the Company or any of its Subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 

(b)                                 During any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new Director(s) (other than a Director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in subsections (a) or (c)) whose election by the Board or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds of the Directors then still in office who either were Directors at
the beginning of the two-year period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof; or

 

(c)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction:

 

(i)                                     which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

(ii)                                  after which no person or group
beneficially owns voting securities representing 50% or more of the combined
voting power of the Successor Entity; provided, however, that no person or group
shall be treated for purposes of this clause (ii) as beneficially owning 50% or
more of

 

14

--------------------------------------------------------------------------------


 

the combined voting power of the Successor Entity solely as a result of the
voting power held in the Company prior to the consummation of the transaction.

 

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in subsection (a), (b) or (c) with respect to such Award (or
portion thereof) shall only constitute a Change in Control for purposes of the
payment timing of such Award if such transaction also constitutes a “change in
control event,” as defined in Treasury Regulation Section 1.409A-3(i)(5).

 

The Administrator shall have full and final authority, which shall be exercised
in its discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, the date of the occurrence of such
Change in Control and any incidental matters relating thereto; provided that any
exercise of authority in conjunction with a determination of whether a Change in
Control is a “change in control event” as defined in Treasury Regulation
Section 1.409A-3(i)(5) shall be consistent with such regulation.

 

11.7                        “Code” means the Internal Revenue Code of 1986, as
amended, and the regulations issued thereunder.

 

11.8                        “Committee” means one or more committees or
subcommittees of the Board, which may include one or more Company directors or
executive officers, to the extent Applicable Laws permit.  To the extent
required to comply with the provisions of Rule 16b-3, it is intended that each
member of the Committee will be, at the time the Committee takes any action with
respect to an Award that is subject to Rule 16b-3, a “non-employee director”
within the meaning of Rule 16b-3; however, a Committee member’s failure to
qualify as a “non-employee director” within the meaning of Rule 16b-3 will not
invalidate any Award granted by the Committee that is otherwise validly granted
under the Plan.

 

11.9                        “Common Stock” means the common stock of the
Company.

 

11.10                 “Company” means Teladoc, Inc., a Delaware corporation, or
any successor.

 

11.11                 “Consultant” means any person, including any adviser,
engaged by the Company or its parent or Subsidiary to render services to such
entity if the consultant or adviser: (i) renders bona fide services to the
Company; (ii) renders services not in connection with the offer or sale of
securities in a capital-raising transaction and does not directly or indirectly
promote or maintain a market for the Company’s securities; and (iii) is a
natural person.

 

11.12                 “Designated Beneficiary” means the beneficiary or
beneficiaries the Participant designates, in a manner the Administrator
determines, to receive amounts due or exercise the Participant’s rights if the
Participant dies or becomes incapacitated.  Without a Participant’s effective
designation, “Designated Beneficiary” will mean the Participant’s estate.

 

11.13                 “Director” means a Board member.

 

11.14                 “Disability” means a permanent and total disability under
Section 22(e)(3) of the Code, as amended.

 

11.15                 “Dividend Equivalents” means a right granted to a
Participant under the Plan to receive the equivalent value (in cash or Shares)
of dividends paid on Shares.

 

15

--------------------------------------------------------------------------------


 

11.16                 “Employee” means any employee of the Company or its
Subsidiaries.

 

11.17                 “Equity Restructuring” means a nonreciprocal transaction
between the Company and its stockholders, such as a stock dividend, stock split,
spin-off or recapitalization through a large, nonrecurring cash dividend, that
affects the number or kind of Shares (or other Company securities) or the share
price of Common Stock (or other Company securities) and causes a change in the
per share value of the Common Stock underlying outstanding Awards.

 

11.18                 “Exchange Act” means the Securities Exchange Act of 1934,
as amended.

 

11.19                 “Fair Market Value” means, as of any date, the value of
Common Stock determined as follows: (i) if the Common Stock is listed on any
established stock exchange, its Fair Market Value will be the closing sales
price for such Common Stock as quoted on such exchange for such date, or if no
sale occurred on such date, the last day preceding such date during which a sale
occurred, as reported in The Wall Street Journal or another source the
Administrator deems reliable; (ii) if the Common Stock is not traded on a stock
exchange but is quoted on a national market or other quotation system, the
closing sales price on such date, or if no sales occurred on such date, then on
the last date preceding such date during which a sale occurred, as reported in
The Wall Street Journal or another source the Administrator deems reliable; or
(iii) without an established market for the Common Stock, the Administrator will
determine the Fair Market Value in its discretion.

 

11.20                 “Greater Than 10% Stockholder” means an individual then
owning (within the meaning of Section 424(d) of the Code) more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or subsidiary corporation, as defined in Section 424(e) and (f) of the Code,
respectively.

 

11.21                 “Incentive Stock Option” means an Option intended to
qualify as an “incentive stock option” as defined in Section 422 of the Code.

 

11.22                 “Non-Qualified Stock Option” means an Option not intended
or not qualifying as an Incentive Stock Option.

 

11.23                 “Option” means an option to purchase Shares.

 

11.24                 “Other Stock or Cash Based Awards” means cash awards,
awards of Shares, and other awards valued wholly or partially by referring to,
or are otherwise based on, Shares or other property.

 

11.25                 “Overall Share Limit” means the sum of (i) 7,234,126
Shares; (ii) any shares of Common Stock which are subject to Prior Plan Awards
which become available for issuance under the Plan pursuant to Article IV and
(iii) an annual increase on the first day of each calendar year beginning
January 1, 2018 and ending on and including January 1, 2021, equal to the lesser
of (A) 5% of the aggregate number of shares of Common Stock outstanding on the
final day of the immediately preceding calendar year and (B) such smaller number
of Shares as is determined by the Board.

 

11.26                 “Participant” means a Service Provider who has been
granted an Award.

 

11.27                 “Performance Criteria” mean the criteria (and adjustments)
that the Administrator may select for an Award to establish performance goals
for a performance period, which may include the following: net earnings or
losses (either before or after one or more of interest, taxes, depreciation,
amortization, and non-cash equity-based compensation expense); gross or net
sales or revenue or sales or revenue growth; net income (either before or after
taxes) or adjusted net income; profits (including but not

 

16

--------------------------------------------------------------------------------


 

limited to gross profits, net profits, profit growth, net operation profit or
economic profit), profit return ratios or operating margin; budget or operating
earnings (either before or after taxes or before or after allocation of
corporate overhead and bonus); cash flow (including operating cash flow and free
cash flow or cash flow return on capital); return on assets; return on capital
or invested capital; cost of capital; return on stockholders’ equity; total
stockholder return; return on sales; costs, reductions in costs and cost control
measures; expenses; working capital; earnings or loss per share; adjusted
earnings or loss per share; price per share or dividends per share (or
appreciation in or maintenance of such price or dividends); regulatory
achievements or compliance; implementation, completion or attainment of
objectives relating to research, development, regulatory, commercial, or
strategic milestones or developments; market share; economic value or economic
value added models; division, group or corporate financial goals; individual
business objectives; production or growth in production; reserves or added
reserves; growth in reserves per share; inventory growth; environmental, health
and/or safety performance; effectiveness of hedging programs; improvements in
internal controls and policies and procedures; customer satisfaction/growth;
customer service; employee satisfaction; recruitment and maintenance of
personnel; human resources management; supervision of litigation and other legal
matters; strategic partnerships and transactions; financial ratios (including
those measuring liquidity, activity, profitability or leverage); debt levels or
reductions; sales-related goals; financing and other capital raising
transactions; cash on hand; acquisition activity; investment sourcing activity;
and marketing initiatives, any of which may be measured in absolute terms or as
compared to any incremental increase or decrease.  Such performance goals also
may be based solely by reference to the Company’s performance or the performance
of a Subsidiary, division, business segment or business unit of the Company or a
Subsidiary, or based upon performance relative to performance of other companies
or upon comparisons of any of the indicators of performance relative to
performance of other companies.  Any performance goals that are financial
metrics may be determined in accordance with U.S. Generally Accepted Accounting
Principles, in accordance with accounting principles established by the
International Accounting Standards Board, or may be adjusted when established to
include or exclude any items otherwise includable or excludable under U.S.
Generally Accepted Accounting Principles or under the accounting principles
established by the International Accounting Standards Board.  The Committee may
provide for exclusion of the impact of an event or occurrence which the
Committee determines should appropriately be excluded, including
(a) restructurings, discontinued operations, extraordinary items, and other
unusual, infrequently occurring or non-recurring charges or events, (b) asset
write-downs, (c) litigation or claim judgments or settlements, (d) acquisitions
or divestitures, (e) reorganization or change in the corporate structure or
capital structure of the Company, (f) an event either not directly related to
the operations of the Company, Subsidiary, division, business segment or
business unit or not within the reasonable control of management, (g) foreign
exchange gains and losses, (h) a change in the fiscal year of the Company,
(i) the refinancing or repurchase of bank loans or debt securities,
(j) unbudgeted capital expenditures, (k) the issuance or repurchase of equity
securities and other changes in the number of outstanding shares, (l) conversion
of some or all of convertible securities to Common Stock, (m) any business
interruption event (n) the cumulative effects of tax or accounting changes in
accordance with U.S. generally accepted accounting principles or (o) the effect
of changes in other laws or regulatory rules affecting reported results.

 

11.28                 “Performance-Based Compensation” means “performance-based
compensation” within the meaning of Section 162(m) of the Code.

 

11.29                 “Plan” means this 2015 Incentive Award Plan (as it may be
amended and restated from time to time).

 

11.30                 “Prior Plans” means, collectively, the Teladoc, Inc.
Second Amended and Restated Stock Incentive Plan and any prior equity incentive
plans of the Company or its predecessor.

 

17

--------------------------------------------------------------------------------


 

11.31                 “Prior Plan Award” means an award outstanding under the
Prior Plans as of the Plan’s effective date in Section 10.3.

 

11.32                 “Public Trading Date” means the first date upon which the
Common Stock is listed (or approved for listing) upon notice of issuance on any
securities exchange or designated (or approved for designation) upon notice of
issuance as a national market security on an interdealer quotation system, or,
if earlier, the date on which the Company becomes a “publicly held corporation”
for purposes of Treasury Regulation Section 1.162-27(c)(1).

 

11.33                 “Restricted Stock” means Shares awarded to a Participant
under Article VI subject to certain vesting conditions and other restrictions.

 

11.34                 “Restricted Stock Unit” means an unfunded, unsecured right
to receive, on the applicable settlement date, one Share or an amount in cash or
other consideration determined by the Administrator to be of equal value as of
such settlement date, subject to certain vesting conditions and other
restrictions.

 

11.35                 “Rule 16b-3” means Rule 16b-3 promulgated under the
Exchange Act.

 

11.36                 “Section 409A” means Section 409A of the Code and all
regulations, guidance, compliance programs and other interpretative authority
thereunder.

 

11.37                 “Securities Act” means the Securities Act of 1933, as
amended.

 

11.38                 “Service Provider” means an Employee, Consultant or
Director.

 

11.39                 “Shares” means shares of Common Stock.

 

11.40                 “Stock Appreciation Right” means a stock appreciation
right granted under Article V.

 

11.41                 “Subsidiary” means any entity (other than the Company),
whether domestic or foreign, in an unbroken chain of entities beginning with the
Company if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least 50% of the total combined voting power of all classes of
securities or interests in one of the other entities in such chain.

 

11.42                 “Termination of Service” means the date the Participant
ceases to be a Service Provider.

 

* * * * *

 

18

--------------------------------------------------------------------------------